DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSs filed 6/16/2020 and 10/30/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) 
Applicants have filed the instant application as a divisional of 15744507.  The restriction requirement in the ‘507 application did not restrict between antibodies.  Since the instant application and the parent application are both claiming antibodies, and since no restriction was made with respect to the antibodies, the instant application is a continuation (CON) of parent 15744507.  The instant application is being treated as a CON of 15744507.
Applicants need to file a supplemental Application Data Sheet to correct the relationship between the instant application and the parent application.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15744507, filed on 1/12/18.  Additionally, the parent application contains certified translations of the foreign documents and, therefore, the priority date of the instant set of claims is 7/15/15.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Drawings
	The drawings and the replacement drawings filed 6/16/2020 have been entered.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
In claim 8 last line “is” should be –of--.
In claim 11, last two lines, there should be the word –to-- between “according” and “claim”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.   Claims 1 and 10 are confusing because, by using the terms “represented by”, it is not clear if applicant intends the epitope to be limited to SEQ ID NO. 3 or a sequence comprising SEQ ID NO. 3.
b.  Claim 3 is confusing because the inhibitor further comprises at least one more monoclonal antibody.  It this a bispecific antibody?  Multispecific antibody?  Are the antibodies physically attached?  It is not clear what the “inhibitor” is.
c.  In claim 8, there is no antecedent basis for “the dissociation constants”.




Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, the claims are directed to neutralizing monoclonal antibody or fragment thereof that binds RIEDL (SEQ ID NO: 3), an inhibitor which comprises the aforementioned monoclonal antibody and compositions and methods thereof.  The antibody and inhibitor are described solely in terms of function—i.e. binding to SEQ ID NO. 3.  The specification provides two examples of such an antibody (NITE P-02070 and NITE P-02071, clones PG4D1 and PG4D2).   This does not provide any guidance as to the structure of the monoclonal antibody or the inhibitor and these two antibodies are not representative of the genus of monoclonal antibodies or inhibitors which bind SEQ ID NO. 3.   Merely describing the antigen provides no information about the antibody or inhibitor.  
In view of the aforementioned case law and in view of the lack any specific description for a monoclonal antibody, fragment thereof or inhibitor that binds SEQ ID NO. 3, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  The composition claims and the methods claims do not remedy this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5, 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oki et al Monoclonal Antibodies in Immunodiagnostics and Immunotherapy vol. 34 (5) (June 2015), p. 174.
Oki et al discloses LpMab-7 which binds to an epitope of arg79-Leu83 which is applicant’s SEQ ID NO. 3.  The antibody is used in assay, such as ELISA, Western blots and flow cytometry and thus is in a pharmaceutical composition.  
The also states that the reactivity of NZ-1 (an antibody which inhibits platelet aggregation and cancer metastasis, page 178, first column, first full paragraph) was compared to LpMab-7 and that LpMab-7 was highly sensitive compared to NZ-1 (page 178, first column, second and third full paragraphs).  Thus, since LpMab-7 is more sensitive than NZ-1, the reference is indicating that both antibodies have the same activity—i.e. inhibition of platelet aggregation and cancer metastasis.  This is supported by the abstract which states that LpMab-7 “is expected to be useful for molecular targeting therapy for podoplanin-expressing cancers” (last line of abstract).  
With respect to the Kd of the antibody, since the reference antibody has the same function as the claimed antibody, it is inherent that they have the same Kd.
With respect to claims 3 and 7, the terms “inhibitor” and “testing reagent” are intended use and intended use carries little patentable weight when evaluating compound claims.
Claim 9 is a product by process claim and patentability is dependent on the product itself “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113(I)).







Claim(s) 1-3, 5, 7-11 is/are rejected under 35 U.S.C. 102a1 or 35 U.S.C. 102a2 as being anticipated by Kato et al WO 2015/053381 (priority to 10/10/13) or US 10,227,407 (priority to 10/10/13) as evidenced by Oki et al Monoclonal Antibodies in Immunodiagnostics and Immunotherapy vol. 34 (5) (June 2015), p. 174.
The English equivalent of WO 2015/053381 is US 10,227,407 and all citations for the WO document will refer to the US patent.
Kato et al discloses neutralizing anti-podoplanin (aka aggrus) LpMab7, wherein the antibody is used in pharmaceutical compositions for the diagnosis or treatment of tumors, thrombosis and arteriosclerosis (col. 3, line 28 to col. 5, line 10, col. 7, lines 14-27, col. 20, line 43-col. 21, line 57, col. 29, lines 9-20, col. 44, lines 22-30, col. 45-46 and entire reference and claims).   While the reference discloses the epitope of the antibody as edelptsest (col. 24, lines 33-40), Oki et al further defined the epitope and the actual epitope for LpMab7 is riedl (Oki et al, abstract and entire reference), which is applicant’s SEQ ID NO. 3.  The antibodies can be humanized or chimeric (col. 9, lines 15-25).  
With respect to the Kd of the antibody, since the reference antibody has the same function as the claimed antibody, it is inherent that they have the same Kd.
With respect to claims 3 and 7, the terms “inhibitor” and “testing reagent” are intended use and intended use carries little patentable weight when evaluating compound claims.
Claim 9 is a product by process claim and patentability is dependent on the product itself “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al WO 2015/053381 (priority to 10/10/13) or US 10,227,407 (priority to 10/10/13) in view of Oki et al Monoclonal Antibodies in Immunodiagnostics and Immunotherapy vol. 34 (5) (June 2015), p. 174 and [Fujita et al WO 2012128082 or Fujita et al US 2014/0235827 (priority to 3/22/11)].  
US 2014/0235827 is the English equivalent of WO 2012128082 and all citations for the WO document will refer to the US document.
Kato and Oki have been discussed above.
The only difference between the reference and the instant invention is the combination with a monoclonal antibody is produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4).
Fujita et al discloses monoclonal antibodies produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4) and the use of these antibodies for the treatment of platelet aggregation and tumors (abstract and entire reference).
Since Kato et al discloses antibodies for the tumors, thrombosis and arteriosclerosis and since Fujita et al discloses that monoclonal antibodies produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4) are used for the treatment of platelet aggregation (reads on treatment of thrombosis and arteriosclerosis) and tumors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antibodies of the two references with the expected benefit of treating tumors, thrombosis and arteriosclerosis.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer/platelet aggregation agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer, thrombosis and arteriosclerosis. 
With respect to claims 3 and 7, the terms “inhibitor” and “testing reagent” are intended use and intended use carries little patentable weight when evaluating compound claims.
Claim 9 is a product by process claim and patentability is dependent on the product itself “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113(I)).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,730,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the only different between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent is narrower because the claims are limited to a specific, depositied antibody (clones PG4D2 and PG4D1) and the instant claims are directed to any which binds RIEDL.  Clones PG4D2 and PG4D1 bind RIEDL.  Furthermore, the claims of the patent are directed to pharmaceutical compositions for use for the inhibition of platelet aggregation, inhibition of thrombus formation and inhibition of cancer progression or metastasis.  Thus, the compositions have the same are those claimed by applicant.



	

Claims 1-3, 5 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 13-19 of copending Application No. 16626162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the claims of the patent are directed to humanized anti-podoplanin (aka aggrus) antibodies derived from clone PG4D2 which binds RIEDL.  The claimed antibodies comprising CDRs of SEQ ID NO. 1-6 of the reference application are the CDRs of clone PG4D2 (see examples).  The antibodies of the reference application are used for inhibiting the binding of podoplanin (aka aggrus) and CLEC-2 or for inhibiting platelet aggregation.  
With respect to the Kd of the antibody, since the reference antibody has the same function as the claimed antibody, it is inherent that they have the same Kd.
With respect to claims 3 and 7, the terms “inhibitor” and “testing reagent” are intended use and intended use carries little patentable weight when evaluating compound claims.
Claim 9 is a product by process claim and patentability is dependent on the product itself “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113(I)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that 16626162 has been allowed.  Upon issuance of said application, the rejection will no longer be provisional.



Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 13-19 of copending Application No. 16626162 in view of Oki et al Monoclonal Antibodies in Immunodiagnostics and Immunotherapy vol. 34 (5) (June 2015), p. 174 and [Fujita et al WO 2012128082 or Fujita et al US 2014/0235827 (priority to 3/22/11)].  
US 2014/0235827 is the English equivalent of WO 2012128082 and all citations for the WO document will refer to the US document.
The reference application has been discussed above.
The only difference between the reference and the instant invention is the combination with a monoclonal antibody is produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4).
Fujita et al discloses monoclonal antibodies produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4) and the use of these antibodies for the treatment of platelet aggregation and tumors (abstract and entire reference).
Since the reference application claims pharmaceutical compositions for the inhibition of platelet aggregation and since Fujita et al discloses that monoclonal antibodies produced by a hybridoma of deposition No. FERM BP-11446 (P2-0), FERM - 83 - BP-11447 (MS-1), FERM BP-11448 (MS-3) and/or FERM BP- 11449 (MS-4) are used for the treatment of platelet aggregation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antibodies of the two references with the expected benefit of inhibiting platelet aggregation.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer/platelet aggregation agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive o inhibiting platelet aggregation.  
This is a provisional nonstatutory double patenting rejection.  It is noted that 16626162 has been allowed.  Upon issuance of said application, the rejection will no longer be provisional.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643